Citation Nr: 0820174	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  00-14 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

	

THE ISSUE

Entitlement to an increased evaluation for residuals of back 
trauma with a compression fracture at L1, currently assigned 
a 40 percent disability evaluation.   



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1970 to May 
1973 and from January 1974 to January 1978.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which increased the rating for the 
veteran's back disability from 20 to 40 percent.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in June 2001.  That development was 
completed, and the case was returned to the Board for 
appellate review.  The Board subsequently denied the claim 
for an increased evaluation in a January 2004 decision.  The 
veteran then appealed the Board's January 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in December 2004, the Court 
vacated the Board's decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand (Joint Motion) filed in this case.  The case was 
subsequently returned to the Board for further appellate 
review, and the Board ordered additional development in 
August 2005.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for a neurogenic bladder with iliocystoplasty and 
for degenerative disc disease at L5 and S1 with postoperative 
herniated nucleus pulposus as well as entitlement to a total 
evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU).  However, during the 
pendency of the appeal, a rating decision dated in September 
2007 granted those claims.  Therefore, the issues of 
entitlement to service connection for a neurogenic bladder 
with iliocystoplasty and for degenerative disc disease at L5 
and S1 with postoperative herniated nucleus pulposus and 
entitlement to TDIU no longer remain in appellate status, and 
no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is separately service-connected for right 
lower extremity radiculopathy and for a neurogenic bladder 
with iliocystoplasty.

3.  The veteran is in receipt of the maximum schedular 
evaluation for the limitation of motion of the lumbar spine 
and for a lumbosacral strain under the old criteria in effect 
prior to September 26, 2003.  

4.  The veteran has not been shown to have had abnormal 
mobility requiring a neck brace (jury mast) or a demonstrable 
deformity of a vertebral body.

5.  The veteran's residuals of back trauma with a compression 
fracture at L1 were not productive of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

6.  The veteran's residuals of back trauma with a compression 
fracture at L1 are not productive of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

7. The veteran's residuals of back trauma with a compression 
fracture at L1 are not productive of unfavorable ankylosis of 
the entire thoracolumbar spine or of the entire spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of back trauma with a compression fracture at L1 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5292, 5293, 5295, 5235, 5243 (1999-
2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 22 Vet. App. 37 (2008). 

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice prior to the initial decision 
on the claim in February 2000.  However, the RO did provide 
the veteran with letters in July 2001, November 2003, 
September 2005, and February 2008, which meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the claim, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
supplemental statements of the case (SSOCs).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran. Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation. Specifically, the September 2005 letter stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected disability has gotten worse."  
The September 2005 letter also informed the veteran that he 
could submit evidence showing that his disability had 
increased in severity.  It was specifically noted that such 
evidence could be a statement from a physician or statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  The September 2005 letter also 
indicated that he could submit a statement describing his 
symptoms, their frequency and severity, and any other 
involvement, extension, and additional disablement caused by 
his disability.  It was also noted that he should submit any 
medical evidence in his possession that would support his 
claim for an increased evaluation.  The September 2005 letter 
further advised the veteran to notify VA if there was any 
other information or evidence that he believed would support 
his claim and to provide any evidence pertaining to his 
claim.  As such, the notice letters in this case did indicate 
that the veteran must provide or ask VA to obtain medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a 40 percent disability evaluation for 
residuals of back trauma with a compression fracture at L1 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
The Board does acknowledge that the notice letters did not 
provide the veteran with the complete rating criteria.  
However, the February 2000 rating decision did provide the 
rating criteria for Diagnostic Code 5295, and the July 2000 
statement of the case (SOC) contained the rating criteria for 
Diagnostic Codes 5285 and 5295.  The RO also sent the veteran 
a letter in November 2003 informing him that the rating 
criteria had been revised.  In particular, the letter 
provided him with the General Rating Formula for Diseases and 
Injuries of the Spine.  In addition, the September 2007 SSOC 
contained Diagnostic Codes 5235, 5243 5285, 5292, 5293, and 
5295 as well as the General Rating Formula for Diseases and 
Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The RO then readjudicated the veteran's claim for 
an increased evaluation in the September 2007 supplemental 
statement of the case (SSOC).  Thus, VA cured any defect in 
the notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case.).  As such, the 
Board finds that the veteran was provided adequate notice of 
the applicable rating criteria.   

The notice letters also notified the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the September 2007 SSOC and a February 
2008 letter indicated that a disability rating can be changed 
when there are changes in the condition.  The SSOC and letter 
stated that a rating will be assigned from 0 percent to 100 
percent depending on the disability involved and explained 
that VA uses a schedule for evaluating disabilities that is 
published in Title 38, Code of Regulations, Part 4.  It was 
also noted that a disability evaluation other than the level 
found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The September 2007 SSOC and the February 2008 
letter further indicated that evidence of the nature and 
symptoms of the disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be considered in determining the disability 
rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
September 2005 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  The September 
2005 letter also noted that he could submit his own statement 
describing his symptomatology as well as statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  The September 2007 SSOC and the 
February 2008 letter further listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.

Based on the foregoing, the Board finds that the notice 
letters informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2001 and September 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2001 and September 2005 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The July 2001 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the July 2001 and September 2005 
letters indicated that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Finally, the September 2005 letter specifically notified the 
claimant that he should submit any evidence or information in 
his possession that pertains to the claim.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2007 SSOC and the February 2008 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The SSOC and letter also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available treatment records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran's records from the Social 
Security Administration (SSA) were also obtained, and he was 
afforded VA examinations in July 1999, February 2002, and 
April 2007 in connection with his claim for an increased 
evaluation.  VA has further assisted the veteran throughout 
the course of this appeal by providing him a SOC and SSOCs, 
which informed him of the laws and regulations relevant to 
the claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran is currently assigned a 40 percent disability 
evaluation for his residuals of back trauma with a 
compression fracture at L1 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The hyphenated diagnostic code 
in this case indicates that the vertebral fracture under 
Diagnostic Code 5235 is the service-connected disorder and 
that the intervertebral disc syndrome under Diagnostic Code 
5243 is a residual condition.  

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 26, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

As previously discussed, the veteran was notified of these 
regulation changes in a November 2003 letter and in the 
September 2007 SSOC.  Thus, the Board's decision to proceed 
in adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof. See Bernard, 4 Vet. App. 
at 393-94.
	
Under the old regulations, Diagnostic Code 5285 provided for 
the evaluation of residuals of a fracture of the vertebra.  
Under that diagnostic code, residuals of a fracture of a 
vertebra warranted a 60 percent disability evaluation if 
there is no spinal cord involvement, but there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases 
of vertebral fracture without spinal cord involvement, 
residuals of vertebral fracture are to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body. 

Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion was severe, a 40 percent rating was warranted.  The 
maximum rating under Code 5292 was 40 percent. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  Thus, the veteran is not 
entitled to an increased evaluation under Diagnostic Code 
5292.

Under Diagnostic Code 5295, a 40 percent disability 
evaluation was contemplated for a severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent disability evaluation represented the maximum 
schedular rating available under Diagnostic Code 5295.  
Consequently, the veteran is not entitled to an increased 
evaluation under that diagnostic code.

Under Diagnostic Code 5293, a 40 percent disability 
evaluation was assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent disability evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 40 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  The maximum 60 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is contemplated when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007). See also 38 C.F.R. § 4.71a, Plate V (2007)

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

Note 6 further provides that the thoracolumbar and cervical 
spine segments should be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  The thoracolumbar segment 
of the spine includes the thoracic and lumbosacral spine.

At the outset, the Board notes that service connection has 
also been granted for degenerative disc disease at L5 and S1 
with postoperative herniated nucleus pulposus, which was 
evaluated in conjunction with the veteran's residuals of back 
trauma with a compression fracture at L1.  As such, the 40 
percent disability evaluation contemplates both service-
connected spine disabilities.  Therefore, the Board will 
consider the manifestations of both disabilities because they 
each involve the thoracolumbar segment of the veteran's spine 
and cannot be distinguished. 

In considering the evidence of record under Diagnostic Code 
5285 as set forth above, the Board concludes that the veteran 
is not entitled to an increased evaluation for his residuals 
of back trauma with a compression fracture at L1. 
The medical evidence of record does not show that the 
veteran's service-connected spine disability results in 
abnormal mobility requiring a neck brace (jury mast).  In 
addition, although a March 1982 x-ray found a mild 
compression deformity at L1, more recent x-rays of the lumbar 
spine obtained at the time of the February 2002 VA 
examination did not reveal a demonstrable deformity of the 
vertebral body.  In fact, the February 2002 x-ray report 
indicated that there was no evidence of a fracture or 
dislocation, and the anterior and posterior alignment was 
intact.  It was also noted that there was no loss of 
vertebral height or disc space.  X-rays obtained at the time 
of the April 2007 VA examination did reveal evidence of an 
old compression fracture at L1 and T12 as well as 
degenerative disc disease and moderate spondylosis.  However, 
the examiner did not note any demonstrable deformities of the 
vertebral body.  In fact, the April 2007 VA examiner 
commented that the x-ray showed the usual five vertebrae and 
stated that there were no pars defect detected.  As such, an 
increased evaluation is not warranted under Diagnostic Code 
5285.

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to an increased evaluation for the veteran's 
residuals of back trauma with a compression fracture at L1.  
During the pendency of the appeal, a September 2007 rating 
decision granted service connection for right lower extremity 
radiculopathy and assigned a 60 percent disability evaluation 
effective from June 15, 1999.  Separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  As such, the symptomatology 
pertaining to the veteran's right lower extremity is already 
contemplated in a separate disability evaluation and cannot 
be considered in the evaluation of the veteran's residuals of 
back trauma with a compression fracture at L1.  

The Board does acknowledge the veteran's complaints of 
increasing numbness, tingling, and weakness along the left 
side of his leg at the time of his July 1999 VA spine 
examination.  He also reported radiating pain along the 
posterior aspect of his left thigh.  However, the medical 
evidence of record does not show that the veteran had 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  In fact, 
the July 1999 VA examination found him to have negative 
straight-leg raises bilaterally and negative clonus 
bilaterally.  The veteran had a normal sensory distribution 
of the bilateral lower extremities and 2+ deep tendon 
reflexes, patellar tendon reflexes, and Achilles' tendon 
reflexes.  It was also noted that he did not have radiating 
pain during the physical examination.  

In addition, the February 2002 VA examination found the 
veteran to have intact sural saphenous, deep peroneal, and 
superficial sensation bilaterally as well as bilateral intact 
patellar and Achilles tendon reflexes.  He had no clonus, and 
his strength was 5/5.  Although the veteran had back spasm on 
testing and tenderness with palpation along the right 
paraspinal musculature, he denied having any radiation of 
symptoms during a straight leg raise.  As such, the veteran 
has not been shown to have met the criteria for an evaluation 
in excess of 40 percent under Diagnostic Code 5293.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 40 percent for his back 
disability.  The evidence of record does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The Board 
observes that there are no treatment records associated with 
the claims file indicating that the veteran was prescribed 
bed rest by any physician for his back for such an extended 
period of time.  Therefore, the Board finds that the veteran 
is not entitled to an increased evaluation under the rating 
criteria in effect as of September 23, 2002.

In considering the evidence of record under the revised 
rating schedule that became effective on September 26, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's residuals of back trauma with a 
compression fracture at L1.  As previously discussed, the 
veteran does not have incapacitating episodes with a total 
duration of at least six weeks during the past 12 months.  In 
addition, the evidence of record does not indicate that the 
veteran has unfavorable ankylosis of the entire thoracolumbar 
spine or of the entire spine.  In this regard, there is no 
medical evidence diagnosing the veteran with ankylosis of the 
spine, and there are none of the previously mentioned 
symptoms indicative of unfavorable ankylosis.  In fact, the 
April 2007 VA examiner indicated that the veteran had flexion 
to 20 degrees, extension to zero degrees, and lateral bending 
to 10 degrees.  As such, the medical evidence of record does 
not show his spine to be fixed.  The Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Thus, the veteran is not 
entitled to an increased evaluation under the revised rating 
schedule that became effective on September 23, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his residuals of back trauma with a compression 
fracture at L1.  The medical evidence of record does not 
identify any separate neurological findings or disability not 
already contemplated under the discussed pertinent criteria.  
In fact, the veteran is already separately service-connected 
for his radiculopathy of the right lower extremity and for a 
neurogenic bladder with iliocystoplasty.  As previously 
noted, separate disability ratings may only be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
As such, the manifestations of the radiculopathy of the right 
lower extremity and neurogenic bladder with iliocystoplasty 
cannot be considered in the evaluation of the veteran's 
residuals of back trauma with a compression fracture at L1.  
Moreover, the April 2007 VA examiner indicated that the 
veteran's deep tendon reflexes were 2+ at the knees and 1+ at 
the left ankle, and his strength of the left ankle and foot 
was 5/5 on all aspects.   Therefore, the Board concludes that 
the veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of back 
trauma with compression fracture at L1 is not warranted on 
the basis of functional loss due to pain or weakness in this 
case, as the veteran's symptoms are supported by pathology 
consistent with the assigned 40 percent rating, and no 
higher.  In this regard, the Board observes that the veteran 
has complained of pain on numerous occasions.  However, the 
effect of the pain in the veteran's spine is contemplated in 
the currently assigned 40 percent disability evaluation under 
Diagnostic Codes 5235-5243.  Indeed, the February 2000 rating 
decision specifically contemplated this pain and functional 
loss in its grant of the 40 percent disability evaluation.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
residuals of back trauma with a compression fracture at L1.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of back trauma with a compression fracture at L1 
alone have caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  Indeed, the veteran has already been granted a 
total evaluation based on individual unemployability due to 
the combined effect of his service-connected right lower 
extremity radiculopathy, degenerative disc disease at L5 and 
S1 with postoperative herniated nucleus pulposus, residuals 
of back trauma with a compression fracture at L1, and a 
neurogenic bladder with iliocystoplasty.  
Therefore, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
spine disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 40 percent for residuals of a back 
trauma with a compression fracture at L1 is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


